Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 1 of 20 PageID #: 184




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


  RAY ALANIZ                                CIVIL ACTION NO. 6:18-cv-1595

  VERSUS                                    JUDGE JUNEAU

  GORDON REED & ASSOC.                      MAGISTRATE JUDGE WHITEHURST


                               RULING AND ORDER

        Before the Court are two motions, as follows: (1) plaintiff, Ray Alaniz’s,

  AMotion for Certification of Collective Action and Request for Notice to Putative

  Class Members,@ [Doc. 17], in which the plaintiff moves to conditionally certify

  the FLSA collective action filed by him against defendant, Gordon Reed &

  Associates, and (2) Motion to Strike the Declaration of Ray Alaniz [Doc. 21],

  filed by the defendant, Gordon Reed & Associates (“Gordon Reed”). The motion

  to certify is opposed by the defendant [Doc. 23], and the plaintiff has filed a Reply

  brief [Doc. 26]. Additionally, the plaintiff opposes the defendant’s motion to

  strike [Doc. 28]. For the following reasons, plaintiffs= Motion for Conditional

  Certification is GRANTED IN PART AND DENIED IN PART, and the

  defendant’s Motion to Strike is DENIED.




                                            1
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 2 of 20 PageID #: 185




  I.    Background

        Gordon Reed is an oil and gas services company that provides chemicals to

  the oil and gas industry used during the drilling and fracking process. Gordon

  Reed employs numerous oilfield workers to provide its services to its clients and

  operates primarily out of Texas and Louisiana. The plaintiff worked for Gordon

  Reed in Texas from approximately May 2016 until July 2018. The plaintiff

  argues that he and the putative class members were all paid a day rate, performed

  the same or similar job duties, worked a similar number of hours each week, and

  did not receive overtime pay. Specifically, the plaintiff alleges that, regardless of

  job title, division, or location worked, the plaintiff and the putative class members

  were typically scheduled by Gordon Reed to work more than seventy (70) hours

  each week, if not more, and their work period – typically fourteen days on and

  fourteen days off – could be extended at Gordon Reed’s discretion. The plaintiff

  alleges that Gordon Reed denied overtime pay pursuant to its corporate policy of

  classifying oilfield workers as independent contractors regardless of their job

  duties or location. Gordon Reed filed an answer to the Complaint on February

  12, 2019, denying the plaintiff=s allegations and raising numerous defenses to his

  individual and collective claims, including a defense that plaintiff and putative


                                            2
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 3 of 20 PageID #: 186




  class members are exempt employees under the wage provisions of FLSA and are

  not entitled to overtime because they fell within the executive, administrative

  and/or professional exemption(s) of the Act.

        On August 20, 2019, Alaniz filed the instant motion, seeking an order

  conditionally certifying a putative collective class which includes:

        ALL OILFIELD WORKERS EMPLOYED BY GORDON
        REED & ASSOCIATES, INC., AT ANY TIME FROM
        AUGUST 20, 2016 THROUGH THE FINAL DISPOSITION OF
        THIS MATTER, WHO WERE PAID A DAY RATE AND DID
        NOT RECEIVE OVERTIME.

        In the instant motion, the plaintiff moves to conditionally certify a

  collective action under 29 U.S.C. '207 of the FLSA. Plaintiff contends that

  conditional certification is appropriate because additional oilfield workers who

  worked for Gordon Reed are “similarly situated” in terms of their job titles, duties,

  number of hours, and compensation. The plaintiff alleges that all of defendant’s

  oilfield workers who were paid a day rate were denied their overtime pay as a

  result of a single corporate policy that uniformly treated them as independent

  contractors, regardless of their duties, location, or any other factors.

  II.   Applicable Legal Standard

        The Fair Labor Standards Act (AFLSA@) requires covered employers to pay

  non-exempt employees for hours they have worked in excess of the defined


                                             3
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 4 of 20 PageID #: 187




  maximum hours. 29 U.S.C. '207(a). Section 216(b) creates a cause of action

  for employees against employers violating the overtime compensation

  requirements. 29 U.S.C. '216(b). Section 216(b) provides:

        An action ... may be maintained ... by any one or more employees for
        and in behalf of himself or themselves and other employees similarly
        situated. No employee shall be a party plaintiff to any such action
        unless he gives his consent in writing to become such a party and
        such consent is filed in the court in which such action is brought.

  29 U.S.C. '216(b). Thus, unlike a class action filed under Federal Rule of Civil

  Procedure 23(c), a collective action under '216(b) provides for a procedure to

  Aopt-in,@ rather than Aopt-out.@ Roussell v. Brinker Int'l, Inc., 441 Fed.Appx. 222,

   225 (5th Cir.2011) (citing Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916

  (5th Cir.2008)). District courts have discretion in deciding whether and how to

  provide Atimely, accurate, and informative@ notice to prospective plaintiffs.

  HoffmanBLa Roche Inc. v. Sperling, 493 U.S. 165 (1989).

        The FLSA permits employees to maintain an action on behalf of themselves

  and others similarly situated, provided that the similarly situated employees only

  become plaintiffs if they opt-in to the litigation in writing. 29 U.S.C. '216(b);

  Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1212 (5th Cir. 1995), overruled on

  other grounds by Desert Palace v. Costa, 539 U.S. 90 (2003). To determine

  whether to certify a collective action and thus send notice of the suit to potential


                                           4
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 5 of 20 PageID #: 188




  opt-in plaintiffs, the majority of federal courts follow the two-step approach

  developed in Lusardi v. Xerox Corporation, 118 F.R.D. 351 (D.N.J. 1987). See

  Mooney, 54 F.3d at 1213-14. AUnder Lusardi, the trial court approaches the

  >similarly situated= inquiry via a two-step analysis.@ Mooney, 54 F.3d at 1213.

  The first step occurs at the notice stage. Id.

        The two stages of the Lusardi approach are the Anotice stage@ and the

  Adecertification stage.@ Mooney, 54 F.3d at 1216. The first Lusardi step is to

  decide whether to issue notice to potential class members. See id. at 1213B14.

  At the notice stage, the district court Adetermines whether the putative class

  members= claims are sufficiently similar to merit sending notice of the action to

  possible members of the class.@ Acevedo v. Allsup's Convenience Stores, Inc.,

  600 F.3d 516, 519 (5th Cir.2010). The court's decision at this stage is often based

  only on the pleadings and any affidavits that have been submitted. Id. ABecause

  the court has minimal evidence, this determination is made using a fairly lenient

  standard, and typically results in >conditional certification= of a representative

  class@ that provides potential class members with notice and the opportunity to

  opt-in. Mooney, 54 F.3d at 1214. However, even this lenient standard requires

  substantial allegations that potential members Awere together the victims of a

  single decision, policy, or plan....@ See id. at 1214 n. 8.


                                             5
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 6 of 20 PageID #: 189




        At this stage, the district court decides whether notice should be sent to

  potential class members. Id. To conditionally certify the class and have notice

  sent, the plaintiff must sufficiently establish that similarly situated potential

  plaintiffs exist by putting forth Asubstantial allegations showing Aputative class

  members were together the victims of a single decision, policy or plan infected by

  discrimination.@ Stiles v. FFE Transp. Servs, Inc., 2010 WL 935469, at *2 (N. D

  Tex. Mar. 15, 2010) (quoting Aguilar v. Complete Landsculpture, Inc., 2004 WL

  2293842, at *2 (N.D. Tex. Oct. 7, 2004)). Due to the limited evidence available

  at this stage of the litigation, courts usually employ a Afairly lenient standard@ that

  typically results in conditional certification of a representative class. Mooney, 54

  F.3d at 1214. See also Stiles, 2010 WL 935469 at *2. Yet, A[w]hile the standard

  at this stage is not particularly stringent, it is by no means automatic.@ Lima v.

  Int'l Catastrophe Sols., Inc., 493 F. Supp. 2d 793, 798 (E.D. La. 2007) (citting

  Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1213 (11th Cir. 2001)).

        Courts typically base their decision whether to conditionally certify the

  action on the pleadings and any affidavits that have been submitted. Mooney, 54

  F.3d at 1213-14. However, they also Alook to such factors as whether potential

  plaintiffs were identified; whether affidavits of potential plaintiffs were submitted;

  and whether evidence of a widespread discriminatory plan was submitted.@


                                             6
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 7 of 20 PageID #: 190




  Stiles, 2010 WL 935469 at *2. As a practical matter, most district courts in this

  Circuit Arequire some factual basis to the plaintiff=s allegations that a collective

  actions is warranted before granting notice and conditional certification.@

  Simmons v. T-Mobile USA, Inc., 2007 WL 210008, at * 4 (S.D. Tex. Jan. 24,

  2007). AUnsupported assertions of widespread violations are not sufficient to meet

  Plaintiff's burden.@ Jones v. Yale Enf't Servs., Inc., 2015 WL 3936135, at *1

  (E.D. La. June 26, 2015) (quoting Haynes v. Singer Co., Inc., 696 F.2d 884, 887

  (11th Cir. 1983)).

  III.      Analysis

            A.    Certification

            In this case, the plaintiff claims that he has satisfied the lenient standard for

  conditional certification on behalf of a class of similarly situated persons.

  Plaintiff seeks certification with respect to Aall oilfield workers employed by

  Gordon Reed & Associates, Inc., at any time from August 20, 2016 through the

  final disposition of this matter, who were paid a day rate and did not receive

  overtime.”

            Attached to his motion, the plaintiff has filed a Declaration, in which he

  states:

            26. I worked with at least five other Mud Engineers at Gordon Reed
            and I know from talking with them that they were also labeled as

                                                 7
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 8 of 20 PageID #: 191




         1099 contractors, paid a day rate, and not paid overtime. Specifically,
         I worked with three (3) other mud engineers in my area and then
         occasionally worked with some other Gordon Reed Mud Engineers
         from Louisiana. I know from talking with them they too also received
         a $500.00 day rate and no overtime. One of the Louisiana Mud
         Engineers was paid more than $500.00 a day but he still did not
         receive any overtime.

         27. They also reported to work on a daily basis, pursuant to Gordon
         Reed’s schedule. They worked the same number of hours as I did.

         28. My fellow Mud Engineers provided the same type of services for
         Gordon Reed as I did and were subject to the same oversight as I was
         by the Gordon Reed Supervisor(s) on duty.

         29. I know this because I have spoken with other Mud Engineers
         about their pay. I also believe they would be interested to learn that
         they may recover unpaid overtime from Gordon Reed and that they
         would want to join this case.1

         The defendant moves to strike Paragraphs 26, 27, and 29 of the plaintiff’s

  Declaration, on grounds it contains inadmissible hearsay, and these paragraphs are

  vague, speculative, and contain legal conclusions from lay witnesses.                         The

  defendant argues these paragraphs are not properly before the Court for

  consideration of certification.

         The caselaw makes clear, however, that the traditional hearsay rules do not

  necessarily apply to affidavits submitted in support of motions for conditional

  certification. In Lee v. Metrocare Servs., 980 F. Supp. 2d 754, 760 (N.D. Tex.


  1
    See Declaration of Plaintiff, attached as Exhibit 2 to plaintiff’s motion for conditional
  certification, Doc. 17.

                                                    8
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 9 of 20 PageID #: 192




  2013), the court relied upon the district court’s decision in White v. MPW Indus.

  Servs., Inc., 236 F.R.D. 363, 367–68 (E.D. Tenn. 2006) in concluding that

  affidavits submitted in support of motions for conditional certification need not

  satisfy the admissibility standards for trial. In White, the defendant argued that

  portions of affidavits submitted in support of conditional certification should be

  stricken because they constituted inadmissible hearsay in violation of the standard

  set forth for affidavits in Federal Rule of Civil Procedure 56(e). The plaintiffs

  argued that affidavits submitted in support of a motion for conditional certification

  need not meet such standard for the notice stage analysis under §216(b). In

  ruling for the plaintiffs, the court explained:

        There is certainly support for Defendant's position that the standard
        in Rule 56(e) applies not only to affidavits in support of motions for
        summary judgment but also to affidavits submitted in support of a
        motion for conditional certification. E.g., Harrison, at 865; Richards
        v. Computer Scis. Corp., No. 3-03-CV-00630 (DJS), 2004 WL
        2211691, at *1 (D.Conn. Sept. 28, 2004); McElmurry v. U.S. Bank
        Nat'l Ass'n, No. CV-04-642-HU, 2004 WL 1675925, at *10
        (D.Or.2004); Clark v. Dollar Gen. Corp., No. 3:00-0729, 2001 WL
        878887, at *2 (M.D.Tenn. May 23, 2001). The Court, however,
        respectfully disagrees with the decisions of these other district
        courts and concludes that affidavits submitted in support of a
        motion for conditional certification pursuant to §216(b) need not
        meet the standard set forth in Rule 56(e). To require more at this
        stage of litigation would defeat the purpose of the two-stage
        analysis.

        At the notice stage, although many courts require some factual
        support for a plaintiff's allegations, other courts hold that a plaintiff

                                              9
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 10 of 20 PageID #: 193




        can meet his burden based solely on the allegations in the complaint.
        Belcher, 927 F.Supp. at 251. The Court recognizes the value of
        requiring some factual support for allegations of class-wide practices,
        but the Court believes that the better view is that such factual support
        need not meet the evidentiary standards set forth in Rule 56(e). The
        fact that some courts allow plaintiffs to rely solely on the allegations
        in the complaint suggests that this approach is correct.

  236 F.R.D. at 367–68 (emphasis added).

        Notwithstanding the foregoing, courts do require that affidavits presented

  for conditional certification must be based on personal knowledge. Lee, 980 F.

  Supp. at, 762, citing White v. MPW Industrial Services, Inc., 236 F.R.D. at 369

  (stating that more lenient standard at notice stage “does not mean that such

  affidavits need not meet any standards”); Page v. Nova Healthcare Mgmt., L.L.P.,

  No. H–12–2093, 2013 WL 4782749, at *6 (S.D.Tex. Sept. 6, 2013) (discussing

  declarants' personal knowledge); Dooling v. Bank of the W., 2012 WL 2417591, at

  *4 (E.D.Tex. June 26, 2012) (noting that declarant must have personal

  knowledge); Tice v. AOC Senior Home Health Corp., 826 F.Supp.2d 990, 995

  (E.D.Tex.2011) (citing cases requiring factual showing to be based on personal

  knowledge); Owen v. Golf & Tennis Pro Shop, Inc., No. 4:09–cv00571, 2010 WL

  3859640, at *3 (E.D.Tex. Sept. 30, 2010) (stating that “at the very least, ... the

  preliminary factual showing must be based on a personal knowledge of the

  facts”); Oliver v. Aegis Comms. Grp., Inc., 2008 WL 7483891, at *3 (N.D.Tex.


                                           10
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 11 of 20 PageID #: 194




  Oct. 30, 2008) (“The Plaintiffs [at the notice stage] must present competent

  evidence supporting this preliminary factual showing, so as to avoid stirring up

  unwarranted litigation.”).

         In this case, the plaintiff’s affidavit states that “the facts contained in this

  declaration are within my personal knowledge and are true and correct.” 2

  Paragraphs 26, 27, and 29 go on to state the basis for the plaintiff’s personal

  knowledge, i.e., that he worked with the similarly situated employees and

  “knows” from talking to these employees that they, too, were also paid a day rate

  and did not receive overtime pay, and that these employees “would be interested

  to learn that they may recover unpaid overtime from Gordon Reed and that they

  would want to join the case.” In Gremillion v. Cox Commc'ns Louisiana, 2017

  WL 2688217, at *4 (E.D. La. June 22, 2017) , the court made it clear that a

  plaintiff need not submit evidence that others want to opt into a class in order for

  conditional certification to take effect, to wit:

         Grayco also argues that Gremillion has not shown that other
         individuals want to opt-in to this lawsuit because no other individuals
         have opted in since the filing. But this does not preclude certification
         of a class. It has been observed that “there is no categorical rule that
         Plaintiffs must submit evidence at this time that other technicians
         seek to opt-in to this case.” White, 2013 WL 2903070, at *7. “[I]t is
         enough for the plaintiff to present evidence that there may be
         other aggrieved individuals to whom a class action notice should be

  2 See Declaration of Ray Alaniz, attached as Exhibit 2 to the motion for conditional certification
  [Doc. 17].

                                                  11
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 12 of 20 PageID #: 195




        sent, without requiring evidence that those individuals actually intend
        to join the lawsuit.” Id. (quoting Villarreal v. St. Luke's Episcopal
        Hosp., 751 F. Supp. 2d 902, 916 (S.D. Tex. 2010)) (emphasis in
        original). For example, in Banegas v. Calmar Corp., a court in this
        district ruled that the plaintiff’s failure to identify other employees
        who desired to join the litigation did not prevent class certification.
        Civ. Action No. 15-593, 2015 WL 4730734, at *6 (E.D. La. Aug. 10,
        2015). The court refused to impose a requirement that the plaintiff
        obtain affidavits of other potential class members with an intent to
        join the lawsuit when the statute did not call for such evidence. Id.
        The Court observed that “[t]he Defendant’s concern appears to be
        primarily with the likelihood that similarly situated individuals will,
        in fact, desire to opt-in to the proposed collective action ... [but] [t]his
        is not a valid or recognized basis for denying conditional certification
        under the FLSA.” Id.

        Considering the foregoing, and in light of the established jurisprudence that

  admissibility standards are relaxed in FLSA cases at this stage of the proceedings,

  the motion to strike will be denied, and the Court has considered the declaration of

  the plaintiff for the purposes of this motion.

        As to the defendant’s argument that the plaintiff’s claims are barred by

  issue preclusion, it is well-settled that A[a]n FLSA class determination is

  appropriate when there is a demonstrated similarity among the individual

  situations . . . and some factual nexus which binds the named plaintiffs and the

  potential class members together as victims.@         The defendant argues that the

  plaintiff’s claims are barred by issue preclusion on grounds the Texas Workforce

  Commission (“TWC”) issued findings and conclusions that the plaintiff in this


                                             12
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 13 of 20 PageID #: 196




  matter was an independent contractor and was not entitled to overtime pay. A

  similar argument was made and rejected in Terry v. Chicago Bridge & Iron Co.,

  283 F.Supp.3d 601 (S.D. Tex. Nov. 20, 2017). In Terry, the court explained:

         “It is axiomatic that the FLSA arises under federal law whereas the
         Texas Payday Law arises under state law.” Barreraz v. Dennis
         Energy Servs., Inc., No. 7:15-CV-193-DAE, 2016 WL 8711407, at
         *2 (W.D. Tex. Aug. 19, 2016) (emphasis in original). “The two
         statutory authorities are mutually exclusive because they were
         enacted by separate sovereigns.” Id. Although state and federal
         courts have concurrent jurisdiction to consider FLSA claims, 29
         U.S.C. § 216(b), the TWC lacks such jurisdiction. See Thakkar v.
         Balasuriya, No. CIV.A.H-09-0841, 2009 WL 2996727, at *6 (S.D.
         Tex. Sept. 9, 2009) (Lake, J.) (“Defendants do not argue, and the
         court does not find, that the TWC had jurisdiction to hear Thakkar's
         FLSA claims.”).

  283 F. Supp. 3d at 606. Moreover, the standard for determining whether an

  individual was properly classified as an independent contractor is different

  between Texas state law and the law of the Fifth Circuit.3

         Therefore, considering that the TWC did not have jurisdiction to consider

  the plaintiff’s claims, and because the TWC considers a different test than the one


  3
    Compare Saucedo v. Horner, 329 S.W.3d 825, 830 (Tex. App.—El Paso, 2010) (“The test to
  determine whether a worker is an employee or an independent contractor is whether the
  employer has the right to control the progress, details, and methods of operation of the
  employee's work.”) with Hopkins v. Cornerstone Am., 545 F.3d 338, 343 (5th Cir. 2008)
  (recognizing that an independent contractor analysis involves “five non-exhaustive factors: (1)
  the degree of control exercised by the alleged employer; (2) the extent of the relative
  investments of the worker and the alleged employer; (3) the degree to which the worker's
  opportunity for profit or loss is determined by the alleged employer; (4) the skill and initiative
  required in performing the job; and (5) the permanency of the relationship”); see also Richard v.
  Flower Foods, Inc., 222 F. Supp. 3d 516, 524 (W.D. La. 2016).

                                                  13
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 14 of 20 PageID #: 197




  dictated by the Fifth Circuit, the TWC’s finding can have no effect in this action,

  and the Court concludes that issue preclusion does not prevent conditional

  certification.

           Next, the Court addresses the parameters of the potential putative collective

  class.     The plaintiff concedes that the proposed class would not include

  individuals classified as independent contractors and exempt employees.

  Because the class is limited to those individuals who were paid a day rate, the

  definition would exclude employees covered by some other exemption, including

  the salary-based employees who are exempt.              Therefore, the defendant’s

  argument that the class cannot be conditionally certified for this reason is not

  persuasive.

           Additionally, the defendant argues that the three-year time period is too

  broad, on grounds the plaintiff’s claims are subject to a two-year prescriptive

  period. However, review of the record shows that the plaintiff alleges that the

  defendant acted with willful disregard of the applicable law, and therefore, the

  applicable statute of limitations is three years.            See 29 U.S.C. §255.

  Furthermore, “[c]ourts in the Fifth Circuit have often held that, given the low

  standard employed at the first stage of the evaluative process and the

  fact-intensive nature of the question of willful conduct, a plaintiff is not required


                                             14
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 15 of 20 PageID #: 198




  to prove willfulness at the notice stage of conditional certification.” Levy v.

  Schlumberger Tech Corp., No. 6:16-CV-00043, 2016 WL 8710032, at *6 (W.D.

  La. Sept. 23, 2016) (conditionally certifying a three-year class subject to any

  motion for decertification following discovery). Therefore, given the allegations

  in the plaintiff’s complaint, and the standard for certification at this stage of the

  litigation, the Court finds the three-year prescriptive period is applicable, and the

  three-year time period for the putative class is appropriate.

        The foregoing notwithstanding, the Court does agree with the defendant’s

  argument that the putative class should be limited in scope to “mud engineers,” as

  opposed to the broad category of “oilfield workers.” The only workers identified

  in the plaintiff’s Declaration are “mud engineers,” and there are no other positions

  of employment identified in the motion to certify. The Court agrees that the class

  as currently identified is overly broad, and should be amended to identify a

  putative class as follows:

        ALL MUD ENGINEERS EMPLOYED BY GORDON REED &
        ASSOCIATES, INC., AT ANY TIME FROM AUGUST 20, 2016
        THROUGH THE FINAL DISPOSITION OF THIS MATTER,
        WHO WERE PAID A DAY RATE AND DID NOT RECEIVE
        OVERTIME.

        Thus, after review of the plaintiff=s Declaration, which is based on the

  personal knowledge of the plaintiff and which shows the existence of similarly


                                            15
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 16 of 20 PageID #: 199




  situated plaintiffs who might benefit from certification of this matter, the

  undersigned concludes that plaintiff has shown that a collective action should be

  conditionally certified and notice issued.

         B.     Form of Notice

         Having concluded that a notice of collective action is appropriate in this

  case, the next consideration is whether plaintiff's proposed notice is proper.

         The plaintiff has attached to his motion a proposed Notice and Consent

  form to be approved by the Court. The plaintiff requests that the notice and

  consent forms be mailed by First Class Mail and email and be further

  disseminated by text message and website posting to all putative class members

  for the entire three-year period before this lawsuit was filed.        Putative class

  members interested in participating would be required to file their consents with

  the Court within 60 days of distribution of the Notice. Plaintiff also requests that

  the notice be distributed to putative class members twice: the first time -- via First

  Class mail, e-mail, and text message -- within 21 days of receiving the list of

  putative class members from defendant, and a second time, 30 days after the

  initial notice is distributed.

         The defendant argues that four separate forms of notice and two separate

  rounds of notices implicitly suggests that the Court is encouraging recipients to


                                               16
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 17 of 20 PageID #: 200




  join the litigation. The defendant also requests that the following language be

  included in the notice: “If you do not prevail on your claim, court costs and

  expenses may possibly be assessed against you.”

        The Court addresses the issue of the inclusion of language regarding costs

  first. While courts are divided on this issue -- whether notice about potential

  costs to the plaintiffs must be included -- courts in this district have denied its

  inclusion. See, e.g., Reyes v. Quality Logging, Inc., 52 F. Supp.3d 849, 853-54

  (S.D. Tex. 2014) (“the general authority on this question is decidedly split”). In

  Quality Logging, the court found that such language is “unnecessary and

  potentially confusing.” Id. citing Sexton v. Franklin First Fin., Ltd., 2009 WL

  1706535, at *12 (E.D.N.Y. 2009) and Guzman v. VLM, Inc., 2007 WL 2994278,

  at *8 (E.D.N.Y. 2007). Given the involvement of likely unsophisticated opt-in

  plaintiffs in this case, the undersigned follows the approach of cases like Quality

  Logging in recognizing that the disproportionate “in terrorem effect” of providing

  such notice could “outweigh[ ] the likelihood” such costs will significantly impact

  the instant case. Id. Thus, the notice does not need to contain references to

  counterclaims or court costs, but it is the responsibility of class counsel to render

  class members appropriate advice on such matters.




                                           17
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 18 of 20 PageID #: 201




           With respect to the issue of the form of notice, the Court notes that several

  recent FLSA cases district courts have permitted plaintiffs' counsel to send notice

  to putative collective action members via text message. See, e.g., Kidwell v. Ruby

  IV, LLC, No. CV 18-2052, 2019 WL 219850, at *6 (E.D. La. Jan. 16, 2019)

  (citing Defrese-Reese v. Healthy Minds, Inc., 2019 WL 97042 (W.D. La. Jan. 3,

  2019); Mahrous v. LKM Enterprises, LLC, 2017 WL 2730886, at *4 (E.D. La.

  June 26, 2017) (collecting cases). “Text-message notification is particularly

  appropriate when the employer has previously communicated with the employees

  via text message or where there is high employee turnover.” See id. (citing Wingo

  v. Martin Transp., Inc., 2018 WL 6334312, at *10 (E.D. Tex. Dec. 5, 2018)

  (citing Butler v. TFS Oilfield Servs., LLC., 2017 WL 7052879, at *7 (W.D. Tex.

  Sept. 26, 2017); Martin v. Sprint/United Mgmt. Co., 2016 WL 30334 (S.D.N.Y.

  Jan. 4, 2016)).

           Here, the plaintiff has presented evidence in his Declaration that he and

  other Putative Class Members communicated with defendant through their cell

  phones.4 Because Plaintiff has put forth uncontroverted evidence that defendant

  communicated with plaintiff and the Putative Class Members via cell phone, text

  message notice is appropriate. See Kidwell, 2019 WL 219850, at *6. The Court


  4
      Declaration of Plaintiff, at paragraph 30.

                                                   18
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 19 of 20 PageID #: 202




  finds, however, that the plaintiff has failed to establish that reminder notices are

  necessary.

        Accordingly, IT IS ORDERED that the plaintiff’s AMotion for

  Certification of Collective Action and Request for Notice to Putative Class

  Members@ [Doc. 17]A is GRANTED IN PART AND DENIED IN PART. The

  Court conditionally certifies this matter as a collective action including “ALL

  MUD ENGINEERS EMPLOYED BY GORDON REED & ASSOCIATES,

  INC., AT ANY TIME FROM AUGUST 20, 2016 THROUGH THE FINAL

  DISPOSITION OF THIS MATTER, WHO WERE PAID A DAY RATE

  AND DID NOT RECEIVE OVERTIME.”

        IT IS FURTHER ORDERED that within ten (10) days of this Order the

  parties shall file with the Court a Joint Proposed Notice that complies with this

  Order. In the event the parties cannot agree as to any specific issue they must

  identify and brief the issue(s) separately at which time the Court will make a

  determination.

        IT IS FURTHER ORDERED that defendant shall, within fourteen (14)

  days from the Order approving the Joint Proposed Notice, provide plaintiff’s

  counsel with the names, last known addresses, e-mail addresses, and telephone




                                           19
Case 6:18-cv-01595-MJJ-CBW Document 29 Filed 03/09/20 Page 20 of 20 PageID #: 203




  numbers of the potential opt-in plaintiffs (“Court-Ordered Information”), in a

  usable electronic format, preferably Excel.

         IT IS FURTHER ORDERED that, twenty-one (21) days from the date of

  the Court’s Order approving notice, plaintiff's counsel shall be permitted to send

  notices of this action in the form set forth in the approved Joint Proposed Notice,

  by mail, email and text message, and by posting the Notice and Consent form on

  the internet.

         IT IS FURTHER ORDERED that the putative class members shall have

  sixty (60) days to return their signed Consent form for filing with the Court.

  Plaintiff’s counsel shall also take down the posted Notice and Consent Form from

  the web at this time.

         IT IS FURTHER ORDERED that the defendant’s Motion to Strike [Doc.

  21] is DENIED.

         THUS DONE AND SIGNED in Lafayette, Louisiana, this 9th day of

  March, 2020.




                                           20
